DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1-18 is/are directed to the abstract idea of an algorithm for estimating available power of a battery (a mathematical algorithm).  Mathematical algorithms have been identified by the courts as a type of abstract idea.  For example, see Diamond v. Diehr, 450 U.S. 175 (1981); Electric Power Group, LLC v. Alstom S.A. (Fed. Cir. August 1, 2016); and SAP America, Inc. v. InvestPic, LLC (Fed. Cir. 2018).  The limitations of the independent and dependent claims have (each) been considered individually and as a whole.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: mere instructions to implement the idea on a computer, and/or recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.  Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10-15, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cha et al. (US 20170059662 A1)[hereinafter “Cha”].
Regarding Claims 1 and 10, Cha discloses a computer system and corresponding method of estimating an available power of a battery [Paragraph [0046] – “FIG. 4 is a flowchart illustrating a sequence of a method for estimating discharge power with the discharge test system of FIG. 3.”], the method comprising:
receiving discharge data associated with the battery and a minimum voltage cut-off of the battery [Paragraph [0069] – “Next, at S120, a discharge boundary condition is set with the discharge power test program. The discharge boundary condition includes an discharge current upper limit I.sub.limit,max, and a discharge voltage lower limit V.sub.min.”Paragraph [0075] – “The computing apparatus 40 then controls the voltage measuring apparatus 30 to measure the discharge termination voltage, and receives the measured result, at S133. At S134, the computing apparatus 40 then determines if the discharge current level and the discharge termination voltage are on the discharge boundary or out of the discharge boundary.”];
determining one or more discharge curves based on the discharge data; estimating a model representing the one or more discharge curves; calculating a plurality of parameter values of the model at a plurality of time intervals [Paragraph [0071] – “Accordingly, at S130, the computing apparatus 40 generates I-V profile of each state of charge of the secondary battery that meets the discharge boundary condition, by implementing algorithms of the discharge power test program 60 and thereby controlling the charge and discharge apparatus 20 and the voltage measuring apparatus 30.”Paragraph [0078] – “When the determination at S135 indicates YES, the computing apparatus 40 moves to S131 and re-adjusts the state of charge. At this time, the adjusted state of charge is immediately after (i.e., lower than) the previous state of charge among a plurality of preset states of charge. The same process described above is then repeatedly performed for the adjusted state of charge.”Paragraph [0082] – “Optionally, the computing apparatus 40 may determine a slope of an I-V line connecting a Y-intercept with a point of intersection with the discharge boundary, for each I-V profile, and store the determined slope in the memory 50 as a resistance of a secondary battery that corresponds to the state of charge. For reference, the Y-intercept corresponds to an open circuit voltage because it is a voltage at a point of intersection between the I-V profile and Y-axis, that is, it is the voltage when current is 0.”]; and
estimating the available power of the battery based on the plurality of parameter values and the minimum voltage cut-off of the battery [Paragraph [0081] – “Next, the computing apparatus 40 determines discharge power by using the maximum discharge current and final discharge voltage set for each state of charge, and stores the determined discharge power at the memory 50.”].

Regarding Claims 2 and 11, Cha discloses that the estimating of the available power of the battery comprises:
measuring a resistive loss value of the battery and a capacity loss value of the battery based on the plurality of parameter values and the minimum voltage cut-off of the battery [Paragraph [0071] – “Accordingly, at S130, the computing apparatus 40 generates I-V profile of each state of charge of the secondary battery that meets the discharge boundary condition, by implementing algorithms of the discharge power test program 60 and thereby controlling the charge and discharge apparatus 20 and the voltage measuring apparatus 30.”Paragraph [0082] – “Optionally, the computing apparatus 40 may determine a slope of an I-V line connecting a Y-intercept with a point of intersection with the discharge boundary, for each I-V profile, and store the determined slope in the memory 50 as a resistance of a secondary battery that corresponds to the state of charge. For reference, the Y-intercept corresponds to an open circuit voltage because it is a voltage at a point of intersection between the I-V profile and Y-axis, that is, it is the voltage when current is 0.”];
calculating a power loss value based on the resistive loss value and the capacity loss value; and estimating the available power of the battery based on the calculated power loss value [Paragraph [0081] – “Next, the computing apparatus 40 determines discharge power by using the maximum discharge current and final discharge voltage set for each state of charge, and stores the determined discharge power at the memory 50.”].

Regarding Claims 3 and 18, Cha discloses that the discharge data is collected at a plurality of time instances [Paragraph [0078] – “When the determination at S135 indicates YES, the computing apparatus 40 moves to S131 and re-adjusts the state of charge. At this time, the adjusted state of charge is immediately after (i.e., lower than) the previous state of charge among a plurality of preset states of charge. The same process described above is then repeatedly performed for the adjusted state of charge.”].

Regarding Claims 4 and 12, Cha discloses that the discharge data comprises any one or any combination of any two or more of a voltage, a current, a voltage rate, and a capacity of the battery [Paragraph [0082] – “Optionally, the computing apparatus 40 may determine a slope of an I-V line connecting a Y-intercept with a point of intersection with the discharge boundary, for each I-V profile, and store the determined slope in the memory 50 as a resistance of a secondary battery that corresponds to the state of charge. For reference, the Y-intercept corresponds to an open circuit voltage because it is a voltage at a point of intersection between the I-V profile and Y-axis, that is, it is the voltage when current is 0.”].

Regarding Claims 5 and 14, Cha discloses that the model representing the one or more discharge curves is determined by y= an*xbn+cn, and wherein an, bn, and cn, are the plurality of parameter values of the model at an nth time interval of the plurality of time intervals, y is either one of a time and a capacity, and x is a normalized voltage axis [See Paragraphs [0006]-[0007].Paragraph [0082] – “Optionally, the computing apparatus 40 may determine a slope of an I-V line connecting a Y-intercept with a point of intersection with the discharge boundary, for each I-V profile, and store the determined slope in the memory 50 as a resistance of a secondary battery that corresponds to the state of charge. For reference, the Y-intercept corresponds to an open circuit voltage because it is a voltage at a point of intersection between the I-V profile and Y-axis, that is, it is the voltage when current is 0.”See Figs. 6-8.].

Regarding Claims 6 and 15, Cha discloses that the model representing the one or more discharge curves is proportional to a combination of an, bn, and cn, and wherein an, bn, and cn, are the plurality of parameter values of the model at an nth time interval of See Paragraphs [0006]-[0007].Paragraph [0082] – “Optionally, the computing apparatus 40 may determine a slope of an I-V line connecting a Y-intercept with a point of intersection with the discharge boundary, for each I-V profile, and store the determined slope in the memory 50 as a resistance of a secondary battery that corresponds to the state of charge. For reference, the Y-intercept corresponds to an open circuit voltage because it is a voltage at a point of intersection between the I-V profile and Y-axis, that is, it is the voltage when current is 0.”See Figs. 6-8.].

Regarding Claims 7 and 13, Cha discloses that the resistive loss value of the battery is current dependent [Paragraph [0082] – “Optionally, the computing apparatus 40 may determine a slope of an I-V line connecting a Y-intercept with a point of intersection with the discharge boundary, for each I-V profile, and store the determined slope in the memory 50 as a resistance of a secondary battery that corresponds to the state of charge. For reference, the Y-intercept corresponds to an open circuit voltage because it is a voltage at a point of intersection between the I-V profile and Y-axis, that is, it is the voltage when current is 0.”] and the capacity loss value of the battery is current independent [Paragraph [0078] – “When the determination at S135 indicates YES, the computing apparatus 40 moves to S131 and re-adjusts the state of charge. At this time, the adjusted state of charge is immediately after (i.e., lower than) the previous state of charge among a plurality of preset states of charge. The same process described above is then repeatedly performed for the adjusted state of charge.”].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20080007221 A1 – ENHANCED-ACCURACY BATTERY CAPACITY PREDICTION
US 20150276881 A1 – MODEL-INDEPENDENT BATTERY LIFE AND PERFORMANCE FORECASTER
US 20190353711 A1 – PREDICTING REMAINING USEFUL LIFE OF A BATTERY

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879.  The examiner can normally be reached on 11AM-9PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865